internal_revenue_service number release date index number --------------------- -------------------------------------------------------------- ------------------------------------- ---------------------------- ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ----------------- telephone number -------------------- refer reply to cc corp br2 plr-151556-11 date date distributing distributing controlled controlled sub sub sub legend -------------------------------------- ---------------------- ----------------------------------- ------------------------------------- ---------------------- -------------------------------- ---------------------------------------------- ------------ ------------------------------- --------------------------- ---------------------- ------------------------------- ------------------- ---------------------- ------------------------------- ------------------------------------- ---------------------- -------------------------- ------------------------------------------- plr-151556-11 sub sub sub dre dre dre dre dre dre dre ---------------------- ------------------------------- ---------------------------------------------- ---------------------- -------------------------- ------------------------------------- ---------------------- ------------------------------- ------------------------------------- ---------------------- ------------------------------- ------------------------------------------------------------------ ----------------------- --------------------------------------------- ---------------------------------------- ---------------------- --------------------------------------------------- -------------------------------------- ------------ -------------------------------- ------------------------------------ ------------ ----------------------------- ---------------------------------------------- ---------------------- ---------------------------------------------- ---------------------------------------------------------- ------------ ---------------------------------------------- --------------------------- ---------------------- ----------------------------------------------- pr sec_1 ---------------------------------------------------------- plr-151556-11 merger partner merger sub business a business b a b c d e f g h i j k l m n o state a ---------------------- ----------------------------------------------- ----------------------------------- ---------------------- ------------------------------- --------------------------------------- ------------ ------------------------------- -------------------------------- ----------------------------------------------------------- -------- ------ -------- ------- ------- -------- ------- -- ----- -- -- --- ----------- -- --- ------------- plr-151556-11 state b state c country v country w country x country y territory z date date date date date ------ -------- ---------------- --------------------- ---------- ------- --------------- -------------------------- -------------------------- ---------------------- ----------------- ------------------ year distribution ------------------------------------------------------------------ --------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------- dear ------------------- this responds to a letter dated date submitted by your authorized representatives requesting rulings with respect to the federal_income_tax consequences of a proposed transaction described below the proposed transaction the information submitted in that request and in subsequent correspondence is summarized below the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process plr-151556-11 in particular this office has not reviewed any information pertaining to and has made no determination regarding whether the internal distribution and the external distribution both defined below i satisfy the business_purpose requirement of sec_1_355-2 of the income_tax regulations ii are used principally as a device for the distribution of the earnings_and_profits of any distributing_corporation or any controlled_corporation or both see sec_355 of the internal_revenue_code and sec_1_355-2 and iii are part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest in any distributing_corporation or any controlled_corporation see sec_355 and sec_1_355-7 summary of facts distributing is a publicly traded state a corporation and is the parent of a worldwide group of entities the distributing worldwide group distributing is also the common parent of an affiliated_group_of_corporations filing a consolidated federal_income_tax return distributing has a single class of stock outstanding the distributing common_stock distributing also has outstanding various share- based compensatory arrangements including stock_options restricted_stock units rsus and performance based restricted_stock units psus in addition distributing has a broad-based qualified_employee stock ownership plan the distributing stock plan that currently owns approximately h percent of distributing 2’s stock distributing owns among other equity interests all of the equity interests in the following entities sub a state a corporation sub a state b corporation sub a state a corporation sub a state b corporation sub a state a corporation and dre a state c limited_liability_company that is disregarded as separate from distributing for federal_income_tax purposes distributing also owns approximately a percent of pr sec_1 a state a limited_liability_company that is taxable as a partnership for federal_income_tax purposes the remaining pr sec_1 interests are held approximately b percent by sub approximately c percent by sub approximately d percent by sub approximately e percent by sub and approximately f percent by dre pr sec_1 owns all of the stock of distributing a country v corporation that is a holding_company owning interests directly and indirectly in a number of holding and operating companies conducting foreign business a and foreign business b distributing directly or indirectly owns among other entities all of the equity interests in the following entities each of which is disregarded as separate from distributing for federal_income_tax purposes dre a country v limited_liability_company which owns all of the equity interests in dre a country w company dre a country x partnership dre a country y limited_liability_company and dre a country y limited_liability dre previously was a partnership for federal_income_tax purposes but became disregarded as separate from distributing for these purposes effective on plr-151556-11 date when one of its partners sub a country x corporation converted into an unlimited liability company and became disregarded as separate from distributing for these purposes the distributing worldwide group is principally engaged in business a and business b domestically and internationally specifically domestic business a is conducted directly and indirectly by distributing through entities disregarded as separate from distributing and through interests in partnerships and subsidiaries owned by distributing foreign business a is conducted through a number of regarded and disregarded entities directly and indirectly owned by distributing including dre in country y domestic business b is directly conducted by distributing in divisional form and through sub foreign business b is conducted by dre in country x and dre in country y merger partner is a publicly traded state a corporation unrelated to the distributing worldwide group and is the common parent of an affiliated_group_of_corporations filing a consolidated federal_income_tax return merger partner has outstanding certain share-based compensation arrangements including nonqualified_stock_options stock settled stock appreciation rights rsus and psus currently merger partner’s board_of directors merger partner’s board_of directors has j members merger partner and its subsidiaries conduct businesses complementary with business b the taxpayer has submitted financial information indicating that the domestic and foreign business a and business b operations each have had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years the distributing worldwide group has determined that the separation of business a from business b will serve the following corporate business purposes i facilitating the combination of business b with merger partner’s complementary businesses which is expected to result in cost savings and increased revenue with respect to business b and ii allowing management of each of business a and business b to focus their attention as well as available financial and human resources on growing their respective businesses on date distributing and merger partner entered into a merger agreement as amended the merger agreement and various other agreements governing certain terms of the proposed transaction on the same date distributing and controlled entered into a separation agreement as amended the separation agreement governing certain terms of the proposed transaction in addition distributing entered into a committed financing_arrangement pursuant to which one or more financial institutions collectively the financial_institution will lend funds to distributing the financing commitment plr-151556-11 proposed transaction for what are represented to be valid business reasons the following transaction has been proposed and or completed in order to accomplish the separation of business a and business b i ii iii iv on date distributing formed controlled a state a corporation with cash necessary to meet minimum capital requirements on date dre formed controlled a country x corporation with cash necessary to meet minimum capital requirements for federal_income_tax purposes controlled will be classified as a corporation through a series of transactions that will be disregarded for federal_income_tax purposes dre will become the owner of a group of entities that are disregarded as separate from distributing for federal_income_tax purposes and that solely will be associated with the conduct of foreign business b the foreign business b entities the foreign business b entities will include dre and dre however because of territory z law an immaterial amount of assets associated with the operation of foreign business b in territory z which are held by another disregarded_entity indirectly owned by distributing will be sold to a territory z subsidiary of merger partner immediately following the combination described in step xv below at least n days before merger partner’s shareholders vote on whether to approve the reverse_merger described in step xiv below the financial_institution will pursuant to the financing commitment make a loan for its own account to distributing the distributing debt under the financing commitment the distributing debt will mature i days after its issuance prepayable without penalty and will bear interest at a floating rate distributing will use the proceeds of the distributing debt for general corporate purposes the financial_institution may enter into hedging arrangements with respect to the distributing debt provided that neither distributing or merger partner nor any member of their respective affiliated groups will be a party to such arrangements in connection with the issuance of the distributing debt financial_institution and distributing expect to enter into an exchange_agreement the securities exchange_agreement pursuant to which financial_institution will exchange distributing debt for controlled debt the controlled securities received by distributing in the controlled contribution described in step vi below the securities exchange it is also expected that an underwriting agreement with financial_institution will be entered into at the same time pursuant to which there will be an offering of the controlled securities to investors it is expected plr-151556-11 that the underwriting fee will be paid in cash the securities exchange_agreement will provide that the pricing for the exchange will be determined based on the value of the distributing debt and the controlled securities as of the date of the exchange and that the exchange will occur at least o days after the issuance of the distributing debt if the securities exchange_agreement is entered into before the approval of the reverse_merger by merger partner’s shareholders consummation of the transactions provided for in the securities exchange_agreement and the underwriting agreement will be contingent upon such event occurring the merger agreement provides that so long as the financial_institution is able to market and price the securities offering described in step xi below where the yield_to_maturity on the controlled securities is at or below a predetermined cap the cap distributing shall take reasonable best efforts to enter into the securities exchange_agreement and complete the securities exchange the cap has been set such that the inability to market and price the securities offering within the cap is expected to occur only in the event of market disruption to ensure that the proposed transaction can be completed in the unlikely event of market disruption ie the controlled securities cannot be marketed at all or can be marketed only above the cap distributing and the financial_institution have entered into the committed exchange arrangement as part of the financing commitment pursuant to the committed exchange arrangement the financial_institution has committed in certain circumstances and subject_to certain conditions to exchange the distributing debt for loans of controlled that would be issued to distributing instead of the controlled securities in certain circumstances such loans the controlled loans and such exchange the committed exchange the committed exchange would occur in lieu of the securities exchange but only if both the controlled securities cannot be priced within the cap and the merger partner shareholders approve the reverse_merger described in step xiv below the controlled loans will bear interest at a rate equal to the cap and the terms of the controlled loans will be similar to those of the controlled securities any exchange of distributing debt for controlled loans will comply with the timing limitations described above with respect to the securities exchange-that is the distributing debt will be i issued at least n days before the merger partner’s shareholder vote on the reverse_merger and ii held by the financial_institution for at least o days for its own account before the committed exchange v each of sub sub and sub will convert to a limited_liability_company collectively the llcs pursuant to a state conversion statute and thereafter will be treated as disregarded as separate from distributing for federal_income_tax purposes the sub conversion the sub conversion and the sub plr-151556-11 conversion respectively and collectively the conversions distributing may cause one or more of the llcs to legally dissolve or to merge into distributing at some time following the conversions vi i dre will contribute its interests in the foreign business b entities to controlled in exchange for controlled stock and controlled 1’s deemed assumption of the liabilities of foreign business b ii dre will distribute the controlled stock to dre and iii dre will distribute the controlled stock to distributing collectively the controlled contribution vii distributing will distribute the controlled stock to pr sec_1 the internal distribution the internal distribution may be made on a pro_rata basis or alternatively on a non-pro rata basis in redemption of specifically identified shares of distributing held by pr sec_1 viii pr sec_1 will distribute the controlled stock on a non-pro rata basis to distributing in redemption of a portion of distributing 2’s interest in pr sec_1 the partnership_distribution ix x controlled will borrow under a credit facility to be established in connection with the proposed transaction the financial_institution has committed to provide financing to controlled for this purpose distributing will contribute the stock of controlled and sub and the divisional assets associated with domestic business b to controlled in exchange for shares of controlled common_stock the controlled securities cash funded through the borrowing described in step ix and the assumption_of_liabilities associated with domestic business b the controlled contribution the cash received by distributing in the controlled contribution or in a post- closing working_capital adjustment the post-closing working_capital adjustment will not exceed distributing 2’s net_basis in the property transferred distributing will use any cash received from controlled to pay its creditors and possibly to pay dividends to shareholders in each case within approximately one year following the external distribution described in step xiii below liabilities paid with the cash received may include certain long-term indebtedness previously incurred by distributing including associated fees ordinary course liabilities and borrowings under a revolving credit facility that may be incurred by distributing prior to completion of the proposed transaction in order to repay distributing indebtedness maturing before the external distribution xi at a time when the financial_institution has held the distributing debt for at least o days for its own account financial_institution will engage in the securities exchange it is anticipated that the financial_institution will immediately sell in a plr-151556-11 public offering or otherwise the controlled securities received in the securities exchange the securities offering as part of the securities offering controlled may also issue additional controlled securities in exchange for cash to the extent market conditions are favorable to such an issuance the cash proceeds from such an additional issuance of controlled securities would be used by merger partner and its affiliates following the combination described in step xv below for general corporate purposes the financial_institution has not committed to provide any financing in connection with such additional issuance of controlled securities xii controlled will recapitalize the recapitalization by issuing additional shares of controlled stock to distributing such that the total number of controlled shares outstanding immediately after the recapitalization equals the total number of distributing shares then outstanding the recapitalization will constitute a reorganization within the meaning of sec_368 xiii distributing will distribute on a pro_rata basis the stock of controlled to distributing 2’s shareholders the external distribution each distributing shareholder will receive a single share of controlled stock for each share of distributing stock held by such shareholder at the time of the external distribution xiv pursuant to the merger agreement merger sub a newly formed wholly owned subsidiary of merger partner will merge with and into controlled with controlled surviving and becoming a wholly-owned subsidiary of merger partner the reverse_merger pursuant to the merger agreement except for cash received in lieu of fractional shares the shareholders of controlled will receive solely voting_stock of merger partner in the aggregate the shareholders of controlled will receive stock representing g percent an amount greater than percent of the total voting power and total combined value of merger partner’s stock fractional shares of merger partner will be aggregated by an exchange agent and sold on the market with the applicable controlled shareholders receiving their respective shares of the proceeds this has been considered specifically in issuing the rulings below immediately following the reverse_merger merger partner and its subsidiaries will guarantee the debt of controlled including the credit facility under which controlled borrowed pursuant to step ix and the controlled securities or controlled loans as applicable xv following the reverse_merger and pursuant to one integrated overall plan_of_reorganization controlled will merge with and into dre a newly formed state a limited_liability_company that is wholly owned by merger partner and that is disregarded as an entity separate from merger partner for federal_income_tax purposes the forward merger and together with the reverse_merger the plr-151556-11 combination immediately following the forward merger merger partner will assume the credit facility under which controlled borrowed pursuant to step ix and the controlled securities or controlled loans as applicable under local law dre may be subsequently liquidated or merged into merger partner in connection with the proposed transaction distributing controlled and merger partner will enter into certain new agreements relating to the separation of business a from business b the continuing arrangements the continuing arrangements will include a post-closing working-capital adjustment a tax_matters_agreement a transition services agreement an employee_benefits agreement and certain continuing commercial arrangements under which business a and business b may provide goods services or facilities to each other on market-based terms pursuant to the merger agreement following the combination and merger partner’s annual meeting of shareholders scheduled for date merger partner’s board_of directors initially will consist of j members of merger partner’s board elected pursuant to the vote of merger partner’s existing shareholders at such annual meeting and k additional members designated by distributing each of the additional members designated by distributing are expected to be officers of distributing all such members of merger partner’s board_of directors will be required to stand for election in the normal course at the next annual meeting under merger partner’s governing documents its board_of directors is empowered to manage the corporation’s business except with respect to certain matters traditionally reserved to shareholders under state a law the initial composition of merger partner’s board_of directors has been contemplated in issuing the rulings below furthermore as a result of the proposed transaction distributing and merger partner may alter their respective share-based compensation arrangements specifically the terms of distributing stock_options rsus and psus will be adjusted to preserve the economic benefits thereof vesting of a relatively small portion of distributing 2’s stock_options and rsus will be accelerated in connection with the proposed transaction covering an estimated l employees merger partner expects to keep its share-based compensation arrangements in place following the proposed transaction with no changes however the payment of deferred vested rsus with respect to approximately m shares of merger partner stock will be accelerated as a result of the combination which constitutes a change in control with respect to the previously vested but deferred rsus under merger partner's plan finally at the direction of participants the distributing stock plan may dispose_of some or all of the shares of distributing or merger partner reasonably close in time to the consummation of the proposed transaction plr-151556-11 the sub conversion representations the following representations are made with respect to the sub conversion 1a sub and distributing will adopt a plan_of_liquidation by conversion into a limited_liability_company the sub conversion plan_of_liquidation and the sub conversion will occur pursuant to the sub conversion plan_of_liquidation 1b distributing on the date of adoption of the sub conversion plan_of_liquidation the sub conversion plan date and at all times thereafter until the sub conversion is completed will own percent of the single outstanding class of sub stock 1c no shares of sub stock have been redeemed during the three years preceding the sub conversion plan date 1d by operation of law all transfers from sub to distributing will occur on the effective date of the sub conversion 1e as soon as the sub conversion is effective sub will cease to be a going concern and to conduct any activities as a corporation for federal_income_tax purposes 1f effective as of the sub conversion all of the stock of sub will be cancelled and it will cease to exist as a corporation for federal_income_tax purposes 1g sub as a corporation will not retain any assets following the sub conversion 1h sub will not have acquired assets in any nontaxable_transaction at any time except for acquisitions occurring more than three years prior to the sub conversion plan date 1i except for the contribution by distributing of the stock of controlled to controlled in the controlled contribution no assets of sub have been or will be disposed of by either sub or distributing except for dispositions in the ordinary course of business or dispositions occurring more than three years prior to the sub conversion plan date 1j except for the contribution by distributing of the stock of controlled to controlled in the controlled contribution the sub conversion will not be plr-151556-11 preceded or followed by the reincorporation in or transfer or sale to a recipient corporation recipient of any of the businesses or assets of sub if i recipient is the alter ego of sub or ii persons holding directly or indirectly more than percent in value of the sub stock also hold directly or indirectly more than percent in value of the stock in recipient for purposes of this representation ownership will be determined by application of sec_318 as modified by sec_304 following the sub conversion there is no plan or intention to undertake any_action eg an election to be treated as an association_taxable_as_a_corporation for federal_income_tax purposes under sec_301_7701-3 etc and no other circumstances will exist eg the existence of a second regarded_owner of a member interest that will prevent sub from being treated as disregarded from the owner of its membership interests for federal_income_tax purposes under sec_301_7701-2 and sec_301_7701-3 prior to the sub conversion plan date no assets of sub will have been distributed in_kind transferred or sold to distributing except for i transactions occurring in the normal course of business ii sub 1’s distribution of its distributive_share of the year distribution and iii transactions occurring more than three years prior to the sub conversion plan date 1k 1l 1m sub will report all earned_income represented by assets that will be deemed distributed to distributing such as receivables being reported on a cash_basis unfinished construction contracts commissions due etc 1n the fair_market_value of the assets of sub will exceed its liabilities both at the sub conversion plan date and immediately prior to the time the sub conversion is effective 1o there is no intercorporate debt existing between distributing and sub and none has been cancelled forgiven or discounted except for transactions that occurred more than three years prior to the sub conversion plan date 1p distributing is not an organization that is exempt from federal_income_tax under sec_501 or another provision of the code 1q all other transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to sub conversion have been fully disclosed the sub conversion the following representations are made with respect to the sub conversion plr-151556-11 2a sub and distributing will adopt a plan_of_liquidation by conversion into a limited_liability_company the sub conversion plan_of_liquidation and the sub conversion will occur pursuant to the sub conversion plan_of_liquidation 2b distributing on the date of adoption of the sub conversion plan_of_liquidation the sub conversion plan date and at all times thereafter until the sub conversion is completed will own percent of the single outstanding class of sub stock 2c no shares of sub stock have been redeemed during the three years preceding the sub conversion plan date 2d by operation of law all transfers from sub to distributing will occur on the effective date of the sub conversion 2e as soon as the sub conversion is effective sub will cease to be a going concern and to conduct any activities as a corporation for federal_income_tax purposes 2f effective as of the sub conversion all of the stock of sub will be cancelled and it will cease to exist as a corporation for federal_income_tax purposes 2g sub as a corporation will not retain any assets following the sub conversion 2h sub will not have acquired assets in any nontaxable_transaction at any time except for acquisitions occurring more than three years prior to the sub conversion plan date 2i 2j except for the contribution by distributing of the stock of controlled to controlled in the controlled contribution no assets of sub have been or will be disposed of by either sub or distributing except for dispositions in the ordinary course of business or dispositions occurring more than three years prior to the sub conversion plan date except for the contribution by distributing of the stock of controlled to controlled in the controlled contribution the sub conversion will not be preceded or followed by the reincorporation in or transfer or sale to a recipient corporation recipient of any of the businesses or assets of sub if i recipient is the alter ego of sub or ii persons holding directly or indirectly more than percent in value of the sub stock also hold directly or indirectly more than percent in value of the stock in recipient for purposes of this plr-151556-11 2k 2l representation ownership will be determined by application of sec_318 as modified by sec_304 following the sub conversion there is no plan or intention to undertake any_action eg an election to be treated as an association_taxable_as_a_corporation for federal_income_tax purposes under sec_301_7701-3 etc and no other circumstances will exist eg the existence of a second regarded_owner of a member interest that will prevent sub from being treated as disregarded from the owner of its membership interests for federal_income_tax purposes under sec_301_7701-2 and sec_301_7701-3 prior to the sub conversion plan date no assets of sub will have been distributed in_kind transferred or sold to distributing except for i transactions occurring in the normal course of business ii sub 2’s distribution of its distributive_share of the year distribution and iii transactions occurring more than three years prior to the sub conversion plan date 2m sub will report all earned_income represented by assets that will be deemed distributed to distributing such as receivables being reported on a cash_basis unfinished construction contracts commissions due etc 2n the fair_market_value of the assets of sub will exceed its liabilities both at the sub conversion plan date and immediately prior to the time the sub conversion is effective 2o no intercorporate debt between distributing and sub has been cancelled forgiven or discounted except for transactions that occurred more than three years prior to the sub conversion plan date 2p distributing is not an organization that is exempt from federal_income_tax under sec_501 or another provision of the code 2q all other transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to the sub conversion have been fully disclosed the sub conversion the following representations are made with respect to the sub conversion 3a sub and distributing will adopt a plan_of_liquidation by conversion into a limited_liability_company the sub conversion plan_of_liquidation and the sub conversion will occur pursuant to the sub conversion plan_of_liquidation plr-151556-11 3b distributing on the date of adoption of the sub conversion plan_of_liquidation the sub conversion plan date and at all times thereafter until the sub conversion is completed will own percent of the single outstanding class of sub stock 3c no shares of sub stock have been redeemed during the three years preceding the sub conversion plan date 3d by operation of law all transfers from sub to distributing will occur on the effective date of the sub conversion 3e as soon as the sub conversion is effective sub will cease to be a going concern and to conduct any activities as a corporation for federal_income_tax purposes 3f effective as of the sub conversion all of the stock of sub will be cancelled and it will cease to exist as a corporation for federal_income_tax purposes 3g sub as a corporation will not retain any assets following the sub conversion 3h sub will not have acquired assets in any nontaxable_transaction at any time except for acquisitions occurring more than three years prior to the sub conversion plan date 3i 3j except for the contribution by distributing of the stock of controlled to controlled in the controlled contribution no assets of sub have been or will be disposed of by either sub or distributing except for dispositions in the ordinary course of business or dispositions occurring more than three years prior to the sub conversion plan date except for the contribution by distributing of the stock of controlled to controlled in the controlled contribution the sub conversion will not be preceded or followed by the reincorporation in or transfer or sale to a recipient corporation recipient of any of the businesses or assets of sub if i recipient is the alter ego of sub or ii persons holding directly or indirectly more than percent in value of the sub stock also hold directly or indirectly more than percent in value of the stock in recipient for purposes of this representation ownership will be determined by application of sec_318 as modified by sec_304 3k following the sub conversion there is no plan or intention to undertake any_action eg an election to be treated as an association_taxable_as_a_corporation plr-151556-11 for federal_income_tax purposes under sec_301_7701-3 etc and no other circumstances will exist eg the existence of a second regarded_owner of a member interest that will prevent sub from being treated as disregarded from the owner of its membership interests for federal_income_tax purposes under sec_301_7701-2 and sec_301_7701-3 3l prior to the sub conversion plan date no assets of sub will have been distributed in_kind transferred or sold to distributing except for i transactions occurring in the normal course of business ii sub 3’s distribution of its distributive_share of the year distribution and iii transactions occurring more than three years prior to the sub conversion plan date 3m sub will report all earned_income represented by assets that will be deemed distributed to distributing such as receivables being reported on a cash_basis unfinished construction contracts commissions due etc 3n the fair_market_value of the assets of sub will exceed its liabilities both at the sub conversion plan date and immediately prior to the time the sub conversion is effective 3o no intercorporate debt between distributing and sub has been cancelled forgiven or discounted except for transactions that occurred more than three years prior to the sub conversion plan date 3p distributing is not an organization that is exempt from federal_income_tax under sec_501 or another provision of the code 3q all other transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to the sub conversion have been fully disclosed the controlled contribution and the internal distribution the following representations are made with respect to controlled contribution and the internal distribution 4a the indebtedness if any owed by controlled to distributing after the internal distribution will not constitute stock_or_securities 4b no part of the consideration to be distributed in the internal distribution will be received by any shareholder of distributing as a creditor employee or in any capacity other than that of a shareholder of distributing plr-151556-11 4c in applying sec_355 regarding the active_conduct_of_a_trade_or_business distributing will treat all members of its separate_affiliated_group the distributing sag as defined in sec_355 as one corporation 4d the five years of financial information submitted on behalf of foreign business a conducted by the distributing sag is representative of its present operation and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted 4e 4f in applying sec_355 regarding the active_conduct_of_a_trade_or_business controlled will treat all members of its separate_affiliated_group the controlled sag as defined in sec_355 as one corporation the five years of financial information submitted on behalf of foreign business b conducted by the controlled sag is representative of its present operation and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted 4g except for certain acquisitions which were immaterial relative to the overall size and scope of foreign business a the distributing sag neither acquired foreign business a nor acquired control of an entity conducting foreign business a during the 5-year period ending on the date of the internal distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part 4h except for certain acquisitions which were immaterial relative to the overall size and scope of foreign business b the controlled sag neither acquired foreign business b nor acquired control of an entity conducting foreign business b during the 5-year period ending on the date of the internal distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part 4i 4j following the internal distribution the distributing sag will continue the active_conduct of foreign business a and the controlled sag will continue the active_conduct of foreign business b independently and with their separate employees except as provided pursuant to the continuing arrangements the internal distribution will be carried out for the corporate business_purpose of facilitating the external distribution the internal distribution is motivated in whole or in substantial part by this corporate business_purpose 4k the internal distribution is not being used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both plr-151556-11 4l for purposes of sec_355 immediately after the internal distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the 5-year period determined after applying sec_355 ending on the date of the internal distribution 4m for purposes of sec_355 immediately after the internal distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was i acquired by purchase as defined in sec_355 and during the 5-year period determined after applying sec_355 ending on the date of the internal distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the 5-year period determined after applying sec_355 ending on the date of the internal distribution 4n excluding the acquisition of stock if any attributable to the initial composition of merger partner’s board_of directors and the receipt of cash in lieu of fractional shares by shareholders of distributing in the combination the internal distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation 4o immediately after the internal distribution taking into account sec_355 neither distributing nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 4p the aggregate fair_market_value of the assets transferred to controlled in the controlled contribution will equal or exceed the aggregate adjusted_basis of the transferred assets 4q the total fair_market_value of the assets that distributing will transfer to controlled in the controlled contribution will exceed the sum of i the amount of liabilities if any assumed within the meaning of sec_357 by controlled ii the amount of liabilities if any owed to controlled by distributing that are discharged or extinguished in the exchange and iii the amount of cash and the fair_market_value of the property if any other than stock and securities permitted to be received under sec_361 without the recognition of gain received by distributing from controlled in connection plr-151556-11 with the exchange the fair_market_value of the assets of controlled will exceed the amount of its liabilities immediately after the controlled contribution 4r 4s 4t the total adjusted bases of the assets transferred to controlled by distributing in the controlled contribution will equal or exceed the sum of i the amount of any liabilities assumed within the meaning of sec_357 by controlled other than the distributing deductible liabilities and ii the amount of money and the fair_market_value of other_property within the meaning of sec_361 received by distributing and transferred by it to its creditors and shareholders in connection with the plan_of_reorganization the liabilities if any assumed within the meaning of sec_357 by controlled and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred except pursuant to the elimination or reduction of intercompany balances in connection with the proposed transaction distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the internal distribution 4u except for indebtedness that may be created in the ordinary course of business or in connection with the continuing arrangements no indebtedness will exist between distributing and its subsidiaries and controlled and its subsidiaries at the time of or subsequent to the internal distribution 4v except with respect to certain payments made pursuant to the continuing arrangements payments made in connection with continuing transactions between distributing and its subsidiaries and controlled and its subsidiaries will be for fair_market_value based on terms and conditions arrived at by parties bargaining at arm’s length 4w no two parties to the transaction are investment companies as defined in sec_368 and iv 4x distributing and controlled and their respective shareholders each will pay their own expenses if any incurred in connection with the controlled contribution and the internal distribution 4y the incurrence of distributing 1’s deductible liabilities transferred to controlled in the controlled contribution the distributing deductible liabilities did not result in the creation of or increase in basis of any assets of distributing or controlled or the stock of distributing or controlled plr-151556-11 4z the distributing deductible liabilities are accrued liabilities for financial_accounting purposes by distributing but will not meet the timing requirements for a deduction by distributing before the controlled contribution under distributing 1’s method of tax_accounting the distributing deductible liabilities will meet the timing requirements for a deduction by controlled after the controlled contribution under controlled 1’s method of tax_accounting 4aa the contribution of assets by distributing to controlled in exchange for stock of controlled in the controlled contribution will not be an exchange described in sec_1_367_b_-4 sec_1_367_b_-4 or sec_1_367_b_-4 4bb each of distributing and controlled will be a controlled_foreign_corporation within the meaning of sec_957 immediately before and after the controlled contribution and internal distribution 4cc neither distributing nor controlled will be a passive_foreign_investment_company within the meaning of sec_1297 immediately before or after the controlled contribution and the internal distribution 4dd pr sec_1 will be a sec_1248 shareholder within the meaning of sec_1_367_b_-2 with respect to each of distributing and controlled immediately before and after the controlled contribution and the internal distribution 4ee controlled will not hold any united_states real_property interests as defined in sec_897 immediately before or after the controlled contribution and the internal distribution 4ff the proposed transaction will not result in the transfer of stock of any corporation that has been the u s transferor the transferee foreign_corporation or the transferred corporation or successor thereto with respect to any unexpired gain_recognition_agreement within the meaning of sec_1_367_a_-3 sec_1_367_a_-8 and sec_1_367_a_-8t the partnership_distribution the following representations are made with respect to the partnership_distribution 5a less than percent of the capital and profits interests in pr sec_1 will be transferred in the conversions 5b pr sec_1 will i calculate and report gain if any recognized upon the partnership_distribution under subchapter_k of the code including gain if any recognized under sec_704 sec_707 sec_731 sec_737 sec_751 or sec_752 or sec_1 plr-151556-11 partners of pr sec_1 also will make basis adjustments if any resulting from the application of sec_752 5c upon the distribution of controlled pr sec_1 will revalue its assets in accordance with sec_1_704-1 the controlled contribution and the external distribution the following representations are made with respect to the controlled contribution and the external distribution 6a the indebtedness if any owed by controlled to distributing after the external distribution will not constitute stock_or_securities 6b no part of the consideration to be distributed in the external distribution will be received by any shareholder of distributing as a creditor employee or in any capacity other than that of a shareholder of distributing 6c in applying sec_355 regarding the active_conduct_of_a_trade_or_business distributing will treat all members of its separate_affiliated_group the distributing sag as defined in sec_355 as one corporation 6d the five years of financial information submitted on behalf of domestic business a conducted by the distributing sag is representative of its present operation and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted 6e 6f in applying sec_355 regarding the active_conduct_of_a_trade_or_business controlled will treat all members of its separate_affiliated_group the controlled sag as defined in sec_355 as one corporation the five years of financial information submitted on behalf of business b conducted by the controlled sag is representative of its present operation and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted 6g except for certain acquisitions which were immaterial relative to the overall size and scope of domestic business a the distributing sag neither acquired domestic business a nor acquired control of an entity conducting domestic business a during the 5-year period ending on the date of the external distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part plr-151556-11 6h except pursuant to the proposed transaction and except for certain acquisitions which were immaterial to the overall size and scope of business b the controlled sag neither acquired_business b nor acquired control of an entity conducting business b during the 5-year period ending on the date of the external distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part 6i 6j 6k 6l following the external distribution the distributing sag will continue the active_conduct of domestic business a and the controlled sag will continue the active_conduct of business b independently and with their separate employees except as provided pursuant to the continuing arrangements the external distribution will be carried out for the corporate business purposes of facilitating the combination and allowing management of each of business a and business b to focus their attention as well as available financial and human resources on growing their respective businesses the external distribution is motivated in whole or in substantial part by these corporate business purposes the external distribution is not being used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both for purposes of sec_355 immediately after the external distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the 5-year period determined after applying sec_355 ending on the date of the external distribution 6m for purposes of sec_355 immediately after the external distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was i acquired by purchase as defined in sec_355 and during the 5-year period determined after applying sec_355 ending on the date of the external distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the 5-year period determined after applying sec_355 ending on the date of the external distribution 6n excluding the acquisition of stock if any attributable to the initial composition of merger partner’s board_of directors and the receipt of cash in lieu of fractional shares by shareholders of distributing in the combination the external distribution is not part of a plan or series of related transactions within the plr-151556-11 meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation 6o immediately after the external distribution taking into account sec_355 neither distributing nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 6p the aggregate fair_market_value of the assets transferred to controlled in the controlled contribution will equal or exceed the aggregate adjusted_basis of such assets 6q 6r the total fair_market_value of the assets that distributing will transfer to controlled in the controlled contribution will exceed the sum of i the amount of liabilities if any assumed within the meaning of sec_357 by controlled ii the amount of liabilities if any owed to controlled by distributing that are discharged or extinguished in the exchange and iii the amount of cash and the fair_market_value of the property if any other than stock and securities permitted to be received under sec_361 without the recognition of gain received by distributing from controlled in connection with the exchange the fair_market_value of the assets of controlled will exceed the amount of its liabilities immediately after the controlled contribution the total adjusted bases of the assets transferred to controlled by distributing in the controlled contribution will each equal or exceed the sum of i the amount of any liabilities assumed within the meaning of sec_357 by controlled other than the distributing deductible liabilities and ii the total amount of money and the fair_market_value of other_property within the meaning of sec_361 received by distributing and transferred by it to its creditors and shareholders in connection with the plan_of_reorganization 6s the liabilities if any assumed within the meaning of sec_357 by controlled and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred 6t the controlled securities and the controlled loans will constitute securities for purposes of the application of sec_361 6u except pursuant to the elimination or reduction of intercompany balances in connection with the proposed transaction distributing neither accumulated its plr-151556-11 receivables nor made extraordinary payment of its payables in anticipation of the external distribution 6v except for indebtedness that may be created in the ordinary course of business or in connection with the continuing arrangements no indebtedness will exist between distributing and its subsidiaries and controlled and its subsidiaries at the time of or subsequent to the external distribution 6w immediately before the external distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d further any excess_loss_account of a member in the stock of another member that is required to be taken into account by sec_1_1502-19 will be included in income as appropriate 6x except with respect to certain payments made pursuant to the continuing arrangements payments made in connection with continuing transactions between distributing and its subsidiaries and controlled and its subsidiaries will be for fair_market_value based on terms and conditions arrived at by parties bargaining at arm’s length 6y no two parties to the transaction are investment companies as defined in sec_368 and iv 6z the sum of the amount of distributing debt exchanged for controlled securities in the securities exchange or exchanged for controlled loans in the committed exchange and the amount of other distributing debt repaid with any cash received from controlled in the controlled contribution or pursuant to the post-closing working_capital adjustment will not exceed the weighted quarterly average of all of distributing 2’s debt owed to unrelated third parties for the month-period ending on the day before distributing 2’s board_of directors first discussed the proposed divestiture of business b 6aa distributing and controlled and their respective shareholders each will pay their own expenses if any incurred in connection with the controlled contribution and the external distribution 6bb the incurrence of distributing 2’s deductible liabilities transferred to controlled in the controlled contribution the distributing deductible liabilities did not result in the creation of or increase in basis of any assets of distributing or controlled or the stock of distributing or controlled plr-151556-11 6cc the distributing deductible liabilities are accrued liabilities for financial_accounting purposes by distributing but will not meet the timing requirements for a deduction by distributing before the controlled contribution under distributing 2’s method of tax_accounting the distributing deductible liabilities will meet the timing requirements for a deduction by controlled after the controlled contribution under controlled 2’s method of tax_accounting the combination the following representations are made with respect to the combination 7a dre is and will be at the time of the forward merger a single member limited_liability_company that is disregarded as an entity separate from merger partner within the meaning of sec_1_368-2 7b the forward merger is being effected pursuant to the laws of state a and will qualify as a statutory merger under applicable state a law pursuant to the plan of merger by operation of law the following will occur simultaneously at the effective time of the forward merger i all of the assets and all of the liabilities of controlled immediately before the forward merger will become the assets and liabilities of merger partner through its interest in dre for federal_income_tax purposes and ii controlled will cease its separate legal existence for all purposes immediately following the forward merger merger partner will assume the credit facility under which controlled borrowed pursuant to step ix and the controlled securities or controlled loans as applicable under local law 7c the fair_market_value of the merger partner common_stock received by each controlled shareholder in the combination including any fractional share interest with respect to which cash is received will be approximately equal to the fair_market_value of the controlled common_stock surrendered by the shareholder in the combination 7d at least percent of the proprietary interest in controlled will be exchanged for merger partner stock and will be preserved within the meaning of sec_1_368-1 7e there is no plan or intention for merger partner or any person related within the meaning of sec_1_368-1 to merger partner to acquire directly or indirectly any merger partner common_stock issued in the combination in addition neither merger partner nor any person related within the meaning of sec_1_368-1 to merger partner will have acquired directly or indirectly any stock of controlled with consideration other than merger partner common_stock plr-151556-11 7f 7g there is no plan or intention to sell or otherwise dispose_of any of the controlled assets acquired in the combination except for dispositions made in the ordinary course of business or transfers of assets to which sec_368 or sec_1_368-2 applies the liabilities of controlled assumed by merger partner through its interest in dre and the liabilities to which the transferred assets of controlled are subject were incurred by controlled in the ordinary course of its business and are associated with the assets transferred other than the credit facility under which controlled borrowed pursuant to step ix and the controlled securities or controlled loans as applicable 7h following the combination merger partner will continue controlled 2's historic_business or use a significant portion of controlled 2's historic assets in a business directly through its interest in dre or through one or more members of merger partner’s qualified_group within the meaning of sec_1 d ii 7i merger partner controlled and the controlled shareholders each will pay their own expenses_incurred in connection with the combination 7j merger partner does not own directly or indirectly and has not owned during the past five years directly or indirectly any stock of controlled 7k the shareholders of controlled will have no dissenters' rights with respect to the combination and therefore no funds will be supplied directly or indirectly by merger partner to and merger partner directly or indirectly will not reimburse controlled for any payments to any dissenting shareholders for the value of their stock 7l no two parties to the combination will be investment companies as defined in sec_368 and iv 7m there is no intercorporate indebtedness existing between merger partner and controlled that was issued acquired or will be settled at a discount 7n neither controlled nor merger partner is under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 7o immediately after the combination the fair_market_value of merger partner's assets will exceed the amount of its liabilities plr-151556-11 7p 7q immediately before the combination the total fair_market_value of the assets of controlled transferred to merger partner through its interest in dre will exceed the sum of i the amount of any liabilities assumed as determined under sec_357 by merger partner in connection with the combination ii the amount of any liabilities owed to merger partner by controlled that is discharged or extinguished in connection with the combination and iii the amount of any money and the fair_market_value of any other_property other than stock permitted to be received under sec_361 without the recognition of gain received by controlled in connection with the combination the receipt of cash in lieu of fractional shares if any of merger partner stock will be solely for the purpose of avoiding the expense and inconvenience of issuing and maintaining fractional shares and will not represent separately bargained for consideration the total cash consideration that will be received in connection with the combination in lieu of fractional shares of merger partner stock is not intended to exceed one percent of the total consideration that will be distributed to holders of controlled stock in the combination any fractional share interests will be aggregated and it is intended that no controlled shareholder will receive cash in lieu of fractional shares in an amount equal to or greater than the value of one full share of controlled stock the sub conversion rulings based solely on the information and representations submitted we rule as follows on the sub conversion the sub conversion will be treated as a distribution by sub in complete_liquidation under sec_332 distributing will recognize no gain_or_loss on the deemed receipt of the assets and liabilities of sub pursuant to the sub conversion sec_332 sub will recognize no gain_or_loss on the deemed_distribution of its assets and liabilities to distributing in the sub conversion sec_337 distributing 2’s basis in each asset deemed received from sub pursuant to the sub conversion will equal the basis of such asset in the hands of sub immediately before the sub conversion sec_334 distributing 2’s holding_period in each asset deemed received from sub in the sub conversion will include the period during which sub held such asset sec_1223 plr-151556-11 distributing will succeed to and take into account the items of sub described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder sec_381 and sec_1_381_a_-1 except to the extent sub 1’s earnings_and_profits are reflected in distributing 2's earnings_and_profits distributing will succeed to and take into account the earnings_and_profits or deficit in earnings_and_profits of sub as of the date of the sub conversion sec_381 and sec_1_381_c_2_-1 and sec_1_1502-33 any deficit in the earnings_and_profits of sub will be used only to offset earnings_and_profits accumulated after the date of the sub conversion sec_381 the sub conversion based solely on the information and representations submitted we rule as follows on the sub conversion the sub conversion will be treated as a distribution by sub in complete_liquidation under sec_332 distributing will recognize no gain_or_loss on the deemed receipt of the assets and liabilities of sub pursuant to the sub conversion sec_332 sub will recognize no gain_or_loss on the deemed_distribution of its assets and liabilities to distributing in the sub conversion sec_337 distributing 2’s basis in each asset deemed received from sub pursuant to the sub conversion will equal the basis of such asset in the hands of sub immediately before the sub conversion sec_334 distributing 2’s holding_period in each asset deemed received from sub in the sub conversion will include the period during which sub held such asset sec_1223 distributing will succeed to and take into account the items of sub described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder sec_381 and sec_1_381_a_-1 except to the extent sub 2’s earnings_and_profits are reflected in distributing 2's earnings_and_profits distributing will succeed to and take into account the earnings_and_profits or deficit in earnings_and_profits of sub as of the date of plr-151556-11 the sub conversion sec_381 and sec_1_381_c_2_-1 and sec_1_1502-33 any deficit in the earnings_and_profits of sub will be used only to offset earnings_and_profits accumulated after the date of the sub conversion sec_381 the sub conversion based solely on the information and representations submitted we rule as follows on the sub conversion the sub conversion will be treated as a distribution by sub in complete_liquidation under sec_332 distributing will recognize no gain_or_loss on the deemed receipt of the assets and liabilities of sub pursuant to the sub conversion sec_332 sub will recognize no gain_or_loss on the deemed_distribution of its assets and liabilities to distributing in the sub conversion sec_337 distributing 2’s basis in each asset deemed received from sub pursuant to the sub conversion will equal the basis of such asset in the hands of sub immediately before the sub conversion sec_334 distributing 2’s holding_period in each asset deemed received from sub in the sub conversion will include the period during which sub held such asset sec_1223 distributing will succeed to and take into account the items of sub described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder sec_381 and sec_1_381_a_-1 except to the extent sub 3’s earnings_and_profits are reflected in distributing 2's earnings_and_profits distributing will succeed to and take into account the earnings_and_profits or deficit in earnings_and_profits of sub as of the date of the sub conversion sec_381 and sec_1_381_c_2_-1 and sec_1_1502-33 any deficit in the earnings_and_profits of sub will be used only to offset earnings_and_profits accumulated after the date of the sub conversion sec_381 plr-151556-11 the controlled contribution and the internal distribution based solely on the information and representations submitted we rule as follows on the controlled contribution and the internal distribution the controlled contribution together with the internal distribution will be a reorganization within the meaning of sec_368 distributing and controlled each will be a_party_to_a_reorganization within the meaning of sec_368 distributing will recognize no gain_or_loss upon the controlled contribution sec_361 and sec_357 the distributing deductible liabilities will be excluded in determining the amount of liabilities of distributing assumed by controlled for purposes of sec_357 and sec_361 controlled will recognize no gain_or_loss upon the controlled contribution sec_1032 controlled 1's basis in each asset received from distributing in the controlled contribution will equal the basis of the asset in the hands of distributing immediately before the controlled contribution sec_362 controlled 1's holding_period in each asset received from distributing in the controlled contribution will include the period during which such asset was held by distributing sec_1223 distributing will recognize no gain_or_loss upon the internal distribution sec_361 pr sec_1 will recognize no gain_or_loss and no amount will be includible in its income upon the receipt of controlled stock in the internal distribution sec_355 provided that the internal distribution is made as a pro_rata distribution with respect to the stock of distributing held by pr sec_1 the basis of the controlled stock and the distributing stock in the hands of pr sec_1 immediately after the internal distribution will equal the basis of the distributing stock held by pr sec_1 immediately before the internal distribution allocated between the stock of distributing and controlled in proportion to the fair_market_value of each immediately following the internal distribution in accordance with sec_1_358-2 sec_358 and c if instead the internal distribution is made as an exchange of controlled stock for specified shares of distributing stock the basis of the controlled stock received by pr sec_1 in the internal plr-151556-11 distribution will equal the basis of the distributing shares exchanged therefor in accordance with sec_1_358-2 sec_358 and c pr sec_1’s holding_period in the controlled stock received in the internal distribution will include the holding_period of the distributing stock with respect to which the internal distribution is made provided that such distributing stock is held as a capital_asset on the date of the internal distribution sec_1223 earnings_and_profits will be allocated between distributing and controlled in accordance with sec_312 and sec_1_312-10 the controlled contribution will be an exchange to which sec_1_367_b_-1 and sec_1_367_b_-4 apply no amount will be included in income as a deemed_dividend equal to the sec_1248 amount under sec_367 as a result of the controlled contribution the internal distribution will be an exchange to which sec_1 b - c sec_1_367_b_-5 sec_1_367_b_-5 or d and sec_1_367_b_-5 apply provided that the internal distribution is made as a pro_rata distribution with respect to the stock of distributing held by distributing 1’s shareholder if pr sec_1’s postdistribution amount as defined in sec_1_367_b_-5 with respect to distributing or controlled is less than its predistribution amount as defined in sec_1_367_b_-5 with respect to such corporation pr sec_1’s basis in such stock immediately after the internal distribution must be reduced by the amount of the difference however pr sec_1’s basis in such stock must not be reduced below zero and to the extent the foregoing reduction would reduce its basis below zero pr sec_1 must instead include such amount in income as deemed_dividend from such corporation if pr sec_1 reduces the basis in the stock of distributing or controlled or has an inclusion with respect to such stock pr sec_1 must increase its basis in the stock of the other corporation to the extent provided in sec_1_367_b_-5 if the internal distribution is made as an exchange of controlled stock for specified shares of distributing stock and if pr sec_1’s postdistribution amount as defined in sec_1_367_b_-5 with respect to distributing or controlled is less than pr sec_1’s predistribution amount as defined in sec_1_367_b_-5 with respect to such corporation pr sec_1 must include in income as a deemed_dividend the amount of the difference any basis increase provided in sec_1_367_b_-2 shall apply to a deemed_dividend that is included in income pursuant to sec_1_367_b_-5 only to the extent that such basis increase does not increase the distributee's basis above the fair_market_value of such stock and does not diminish the distributee's postdistribution amount with respect to such corporation plr-151556-11 the controlled contribution the external distribution and the securities exchange or the committed exchange based solely on the information and representations submitted we rule as follows on the controlled contribution the external distribution and the securities exchange or the committed exchange the controlled contribution together with the external distribution and the securities exchange or the committed exchange will be a reorganization within the meaning of sec_368 distributing and controlled each will be a_party_to_a_reorganization within the meaning of sec_368 distributing will recognize no gain_or_loss upon the controlled contribution sec_361 and sec_357 the distributing deductible liabilities will be excluded in determining the amount of liabilities of distributing assumed by controlled for purposes of sec_357 and sec_361 controlled will recognize no gain_or_loss upon the controlled contribution sec_1032 controlled 2's basis in each asset received from distributing in the controlled contribution will equal the basis of such asset in the hands of distributing immediately before the controlled contribution sec_362 controlled 2's holding_period in each asset received from distributing in the controlled contribution will include the period during which such asset was held by distributing sec_1223 distributing will recognize no gain_or_loss upon the external distribution and will recognize no income gain deduction or loss upon the securities exchange or the committed exchange as applicable other than i deductions attributable to the fact that distributing debt may be redeemed at a premium ii income attributable to the fact that distributing debt may be redeemed at a discount and iii interest_expense accrued with respect to distributing debt sec_361 distributing 2’s shareholders will recognize no gain_or_loss and no amount will be includible in their income upon the receipt of controlled stock in the external distribution sec_355 the basis of the controlled stock and the distributing stock in the hands of distributing 2’s shareholders immediately after the external distribution will equal the basis of the distributing stock held by distributing 2’s shareholders immediately before the external distribution allocated between the stock of plr-151556-11 distributing and controlled in proportion to the fair_market_value of each immediately following the external distribution in accordance with sec_1_358-2 sec_358 and c the holding_period of the controlled stock received by each distributing shareholder in the external distribution will include the holding_period of the distributing stock with respect to which the external distribution is made provided the distributing stock is held as a capital_asset on the date of the external distribution sec_1223 the earnings_and_profits of controlled to the extent attributable to controlled stock held by distributing under sec_1_1248-2 or sec_1_1248-3 whichever is applicable that were accumulated in tax years of such foreign_corporation beginning after date and during the period in which such corporation was a controlled_foreign_corporation within the meaning of sec_957 will be attributable to such stock held by controlled sec_1_1248-1 earnings_and_profits will be allocated between distributing and controlled in accordance with sec_312 and sec_1_312-10 and sec_1 e except for purposes of sec_355 payments made between any of distributing and controlled and their respective affiliates pursuant to the continuing arrangements with respect to liabilities indemnities or other obligations that i have arisen or will arise for a taxable_period ending on or before the external distribution and ii will not become fixed and ascertainable until after the external distribution will be treated as occurring before the external distribution see 344_us_6 73_sct_71 l ed 1952_2_cb_136 revrul_83_73 c b the combination based solely on the information and representations submitted we rule as follows on the combination the combination will constitute a reorganization within the meaning of sec_368 rev_rul c b merger partner and controlled each will be a_party_to_a_reorganization within the meaning of sec_368 controlled will recognize no gain_or_loss upon the transfer of its assets to merger partner in exchange for merger partner stock and the assumption_of_liabilities by merger partner sec_361 and sec_357 plr-151556-11 controlled will recognize no gain_or_loss on the distribution of merger partner stock to its shareholders sec_361 merger partner will recognize no gain_or_loss on its receipt of controlled 2’s assets in exchange for merger partner stock sec_1032 merger partner’s basis in each asset received from controlled in the combination will equal the basis of such asset in the hands of controlled immediately before the combination sec_362 merger partner’s holding_period in each asset received from controlled in the combination will include the period during which such asset was held by controlled sec_1223 controlled 2’s shareholders will recognize no gain_or_loss on the receipt of merger partner stock including any fractional share interests deemed received solely in exchange for their shares of controlled stock sec_354 controlled 2’s shareholders’ basis in the merger partner stock received in the combination including any fractional share interests deemed received will be the same as their basis in the controlled stock surrendered in exchange therefore sec_358 the holding_period of the merger partner stock received by each controlled shareholder in the combination will include the holding_period of the controlled stock surrendered in exchange therefore provided that the controlled stock is held as a capital_asset on the date of the exchange sec_1223 the receipt by controlled shareholders of cash in lieu of fractional shares of merger partner stock will be treated for federal_income_tax purposes as if the fractional shares had been distributed to the controlled shareholders in the combination and then had been disposed of by such shareholders for the amount of such cash in a sale_or_exchange pursuant to which gain_or_loss is recognized under sec_1001 merger partner will succeed to and take into account the items of controlled described in sec_381 subject_to the provisions and limitations specified in sec_381 sec_382 sec_383 sec_384 and the regulations thereunder sec_381 and sec_1_381_a_-1 merger partner will succeed to and take into account the earnings_and_profits or deficit in earnings_and_profits of controlled as of the date of the combination sec_381 and sec_1_381_c_2_-1 plr-151556-11 caveats no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings in particular this office has not reviewed any information pertaining to and has made no determination regarding i ii whether the internal distribution and the external distribution satisfy the business_purpose requirement of sec_1_355-2 whether the internal distribution and the external distribution are used principally as a device for the distribution of earnings_and_profits of distributing distributing controlled controlled or any combination thereof see sec_355 and sec_1_355-2 iii whether the internal distribution and external distribution and an acquisition or acquisitions are part of a plan or series of related transactions under sec_355 provided that for purposes of rulings and we have assumed that any acquisitions of stock that result or are deemed to result from a the initial composition of merger partner’s board_of directors following the combination and merger partner’s annual meeting of shareholders scheduled for date and b the receipt of cash in lieu of fractional shares in the reverse_merger are in each case acquisitions of stock that are part of a plan or series of related transactions within the meaning of sec_1_355-7 that includes the internal distribution and the external distribution iv v vi to the extent not otherwise specifically ruled upon above the adjustments to earnings_and_profits or deficits in earnings_and_profits if any in any of the transactions to which sec_367 or b apply to the extent not otherwise specifically ruled upon above any other consequences under sec_367 with respect to any of the transactions described in this ruling letter the taxpayer has not represented that distributing has not been a united_states_real_property_holding_corporation as defined in sec_897 at any time during the five-year period ending on the date of the external distribution that distributing will not be a united_states_real_property_holding_corporation immediately after the external distribution or that no foreign_person will hold greater than five percent of the stock of distributing on the date of the external distribution therefore no opinion is expressed regarding the federal_income_tax plr-151556-11 consequences to any greater than five percent foreign shareholder under sec_897 as a result of the external distribution and vii the federal tax consequences of the proposed transaction under subchapter_k of the code and in particular under sec_734 sec_743 sec_751 or sec_755 with respect to steps v and viii of the proposed transaction procedural statements this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling in accordance with the powers of attorney on file in this office a copy of this ruling letter will be sent to the representatives named therein cc sincerely frances l kelly acting branch chief branch corporate
